Attachment to Advisory Action
Applicant’s amendment filed 08/05/2021 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further search and consideration, with respect to amendments, requiring “particles of zinc comprise 50-60 volume% of the polyethylene fibers” in claim 1 and “the cloth article is formed of an extruded polymeric fiber material having particles of zinc selected from the group consisting of elemental zinc particles and zinc oxide particles” in claim 9. 

Even if the amendments were entered, it is noted Bessinger in view of Sheftel would still meet the amendments to claim 9 for the reasons set forth below. 

Applicants primarily argue:
“Turning to the rejection of claims 9-16 as obvious from Bessinger in view of Sheftel, Bessinger teaches a weighted composite fiber having a specific gravity of 2 or greater, 1.e., specially engineered high specific gravity fibers providing conductivity, electromagnetic shielding and resistance to cutting [0009] — [0010]. As acknowledged by the Examiner on page 17 of the Action Bessinger does not teach a specific garment. Applicant agrees! In any event whatever Bessinger might have had in mind for his fibers, they are not the cloth articles as required by Applicant’s claims. Applicant’s independent claim 9 is directed to a cloth article selected form the group consisting of scarves, face masks, face cloth coverings, ankle sleeves, arm sleeves and knee sleeves, elastic bandages and wraps, sheets and pillow cases and towels. A fiber having a density of 2 or greater, would be ill suited for forming such claimed cloth articles. Sheftel doesn’t overcome the deficiencies of Bessinger. Thus, no combination of Bessinger and Sheftel reasonably could be said to teach or render obvious claim 9, or claims 10-16 which depend thereon.”

Remarks, pg. 7
The Examiner respectfully traverses as follows:
Applicant has provided no reasoning or evidence as to why a fiber having a density of 2 or greater would be ill suited for forming such claimed cloth articles. The fact remains, for the 

/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789